internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b02-plr-100607-01 date date bank target bank parent a fund a fund b fund c fund d city city state x plan plan plr-100607-01 dear this is in reply to a letter dated date and subsequent correspondence written on behalf of bank by bank’s authorized representative requesting rulings regarding the proposed mergers of certain common trust funds under sec_584 of the internal_revenue_code bank is a state chartered financial_institution providing banking trust and investment services to the general_public bank has facilities in city and other communities throughout state services provided by bank include checking accounts savings accounts ira accounts commercial personal and residential lending fiduciary trust services and investment accounts on date bank merged with target bank of city the merger was effected through the exchange of parent’s common_stock for all of target bank’s outstanding common_stock prior to the merger bank maintained four common trust funds including fund a and fund c and target bank maintained five common trust funds on date two of the common trust funds originally maintained by the target bank were renamed fund b and fund d fund a and fund b are governed by plan participation in fund a and fund b is limited to estates trusts and other funds administered by bank or an affiliated bank in a fiduciary capacity including with that term the office of trustee guardian executor or administrator or custodian under the uniform_gifts_to_minors_act fund c and fund d are governed by plan participation in fund c and fund d is limited to retirement pension profit sharing stock bonus or other trusts which are exempt from federal income_taxation by reason of being described in sec_401 pursuant to substantially identical written plans of merger and subject_to receipt of a favorable ruling fund b will be merged into fund a and fund d will be merged into fund c after the mergers bank will be trustee of fund a and fund c resulting funds to effect the merger of fund b into fund a each participating trust in the merging fund b shall be assigned units of participation in fund a equal in value to the participant’s interest in the merging fund b based upon the unit value of fund a on the effective date in exchange for such participating trust’s units of participation in the merging fund b upon such assignment the units of participation in the merging fund b shall be cancelled if under this calculation a participant of fund b would be issued a plr-100607-01 fractional unit the participant will be paid the fair_market_value of the fractional unit in cash in lieu of being distributed the fractional unit which will be treated as a withdrawal by the participating trust to the extent of the cash received each participant in fund a shall continue to own such number of units of participation of fund a as the participant owned immediately prior to the merger to effect the merger of fund d into fund c each participating trust in the merging fund d shall be assigned units of participation in fund c equal in value to the participant’s interest in the merging fund d based upon the unit value of fund c on the effective date in exchange for such participating trust’s units of participation in the merging fund d upon such assignment the units of participation in the merging fund d shall be cancelled if under this calculation a participant of fund d would be issued a fractional unit the participant will be paid the fair_market_value of the fractional unit in cash in lieu of being distributed the fractional unit which will be treated as a withdrawal by the participating trust to the extent of the cash received each participant in fund c shall continue to own such number of units of participation of fund c as the participant owned immediately prior to the merger a as the president of bank represents as to funds a through d before the mergers and resulting funds a and c after the mergers as follows bank is a bank under sec_581 bank currently maintains funds a through d in conformity with sec_584 and the rules and regulations of the comptroller of the currency pertaining to the collective investment of trust funds subsequent to the merger fund a and fund c will be maintained in conformity with sec_584 and the rules and regulations of the comptroller of the currency pertaining to the collective investment of trust funds not more than percent of the value of each fund’s total assets is invested in stock and securities of any one issuer and not more than percent of each fund’s total assets is invested in the stock_or_securities of five or fewer issuers for purposes of this representation in determining total assets cash and cash items including receivables federal government securities and assets acquired for the purposes of meeting sec_368 have been excluded for purposes of applying the diversification tests of sec_368 a all members of a controlled_group_of_corporations as defined in sec_1563 have been treated as one issuer plr-100607-01 b cash and cash items including receivables and united_states government securities have been excluded in determining a fund’s total assets and c any fund holding stock in a regulated_investment_company or real_estate_investment_trust has been deemed to hold a proportionate share of the assets of the investment_company or trust none of the assets of any fund have been acquired specifically for the purpose of meeting or avoiding the requirements of sec_368 sec_584 provides that the term common_trust_fund means a fund maintained by a bank exclusively for the collective investment and reinvestment of moneys contributed thereto by the bank in its capacity as a trustee executor administrator or guardian or as a custodian of accounts under a state law substantially_similar to the uniform_gifts_to_minors_act and in conformity with the rules and regulations prevailing from time to time of the board_of governors of the federal reserve system or the comptroller of the currency pertaining to the collective investment of trust funds by national banks also for purposes of sec_584 two or more banks that are members of the same affiliated_group within the meaning of sec_1504 shall be treated as one bank for the period of the affiliation with respect to any fund of which any of the member banks is trustee or two or more of the member banks are co- trustees under chapter of subtitle a of the code and for purposes of that chapter shall not be considered a corporation sec_584 provides that a common_trust_fund shall not be subject_to taxation sec_584 provides that no gain_or_loss shall be realized by a common_trust_fund upon the admission of a participant the admission of a participant shall be treated with respect to the participant as the purchase of or an exchange for the participating interest the withdrawal of any participating interest by a participant shall be treated as a sale_or_exchange of the interest by the participant sec_1_584-4 of the income_tax regulations provides in pertinent part that when a participating interest is transferred by a bank or two or more banks that are members of the same affiliated_group within the meaning of sec_1504 as a result of the combination of two or more common trust funds the transfer to the surviving common_trust_fund is not considered to be an admission or withdrawal if the combining and resulting common trust funds have diversified portfolios within the meaning of sec_368 and the regulations thereunder in order to meet the diversification requirements of sec_368 the statute specifies that a fund cannot have a more than percent of the value of its total assets invested in the stock and securities of any one issuer and b more than plr-100607-01 percent of the value of its total assets invested in the stock and securities of five or fewer issuers the statute further provides that in making these determinations all members of a controlled_group_of_corporations within the meaning of sec_1563 shall be treated as one issuer and that in determining the percentages certain items are to be disregarded and not included in any part of the computations these excluded items are cash cash items including receivables government securities and as prescribed by regulations assets acquired either for the purpose of meeting the percentage requirements as to diversification or for the purpose of attempting to cease being an investment_company based upon the facts submitted and the above representations and a review of the portfolios of funds a through d we conclude that within the meaning of sec_368 prior to the mergers each of funds a through d has a diversified portfolio after the mergers each resulting fund will have a diversified portfolio within the meaning of sec_368 the merger of fund b into fund a and of fund d into fund c will not result in the recognition of gain_or_loss to any of the merging or resulting funds pursuant to sec_584 and sec_1_584-4 the merger of fund b into fund a and of fund d into fund c will not adversely affect the qualification of the resulting funds as common trust funds under sec_584 any distribution of cash to participants in lieu of units will be treated under sec_584 as the proceeds from the sale_or_exchange of such fractional units the gain_or_loss of a participant receiving cash to eliminate fractional units of participation held by the participant will be determined in accordance with sec_1_584-4 the adjusted bases of the assets received by each resulting fund as a result of the mergers will be the same as the respective adjusted bases of such assets in the merging funds immediately before the merger the holding periods of the assets held by each resulting fund immediately after the merger will include the holding_period applicable to such assets when held by the merging funds immediately prior to the merger sec_1223 the adjusted_basis of each participant's units of participation held in each resulting fund immediately after the merger will be the same as its respective adjusted_basis in the corresponding units of the merging funds immediately prior to the merger plr-100607-01 reduced by the amount of each participant’s adjusted_basis attributable to any fractional unit of the resulting fund which is redeemed for cash the holding_period for each participant’s units of participation in the resulting funds immediately after the merger will include the holding_period applicable to the corresponding units of participation held in the merging funds sec_1223 no opinion is expressed or implied about the federal_income_tax treatment of the above transactions under any other provision of the code or regulations the above rulings are based on the condition that all the funds involved do in fact qualify as common trust funds under sec_584 at the time of the proposed mergers this ruling is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours j thomas hines chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
